NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 21 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YANFANG ZHUANG,                                 No.    15-72652

                Petitioner,                     Agency No. A206-412-466

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Yanfang Zhuang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision denying her applications for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under

8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the

petition for review.

      Zhuang does not challenge the agency’s determination that she failed to

establish past harm that rises to the level of persecution. See Lopez-Vasquez v.

Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically raised and

argued in a party’s opening brief are waived). Substantial evidence supports the

agency’s determination that Zhuang did not establish a well-founded fear of future

persecution. See Gu v. Gonzales, 454 F.3d 1014, 1022 (9th Cir. 2006) (petitioner

failed to present “compelling, objective evidence demonstrating a well-founded

fear of persecution”); see also Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir.

2003) (possibility of future persecution “too speculative”). Thus, Zhuang’s asylum

claim fails.

      Because Zhuang failed, for purposes of asylum, to establish a well-founded

fear of future persecution, she necessarily fails to meet the more stringent standard

required for withholding of removal. See Zehatye, 453 F.3d at 1190 (recognizing

that the withholding of removal requirement to show a “clear probability” of

persecution is “more stringent than the well-founded fear standard governing

asylum.”).

      Finally, substantial evidence also supports the agency’s denial of CAT relief

because Zhuang failed to show it is more likely than not she will be tortured by or


                                          2
with the consent or acquiescence of the government if returned to China. See Aden

v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                        3